Citation Nr: 1710513	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  05-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of the colon, claimed as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD), depression and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1972 to January 1974. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2009, the Board denied the claim for service connection for colon cancer.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in February 2011 that vacated that portion of the Board's decision that denied the colon cancer claim.  The Board remanded the claim in December 2011 for further development.  The case has been returned to the Board for further appellate adjudication.

In February 2009, the United States Court of Appeals for Veterans Claims (Court) ruled that when a claimant seeks service connection for PTSD, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes, and the information submitted by the claimant or obtained by VA."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record reflects that the Veteran has been diagnosed with an anxiety disorder, depression and PTSD.  The Board has reframed the issue remaining on appeal accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Psychiatric Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The Veteran has been diagnosed with PTSD, depression and anxiety at the VA medical center.  In a March 2016 VA treatment note, the Veteran alleged military sexual trauma.  He had indicated previously that he had been sexually abused as a child.  The Veteran was asked by the AOJ to provide additional details concerning any in-service sexual abuse without any pertinent response.  The Veteran has submitted various in-service stressors, mainly dealing with treating soldiers who had served in Vietnam while he was serving in a military hospital.  The AOJ should attempt to verify those stressors through official sources, if possible.

There is no opinion of record as to whether the Veteran's diagnosed anxiety disorder or depression is related to active service.  Thus, the Board finds that the Veteran should be afforded a VA psychiatric examination to determine if he currently has a psychiatric disorder related to service.

Additionally, in the present appeal, the Veteran was not provided with appropriate VCAA notice with regard to his claim for service connection for disability other than PTSD.  Thus, such notice must be provided on remand.

Adenocarcinoma of the Colon

On remand, the AOJ obtained a dosimetry estimate and an opinion from the Director of the Post 9/11 Environmental Health Institute.  The Board observes that the Veteran's claim has been developed and adjudicated as on the basis of ionizing radiation.  However, the Veteran contends, which is verified by service records, that he worked as an x-ray technician during service.  Thus, the Board finds that a medical opinion must be procured to determine if the Veteran's adenocarcinoma of the colon is related to his in-service work as an x-ray technician, exposure to electromagnetic radiation. 

An August 2012 Congressional inquiry indicates that the Veteran had applied for Social Security disability.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his Social Security benefit must be requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter which complies with all notification required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim for service connection for a psychiatric disorder other than PTSD.  

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any records from the VA Medical System not already associated with the claims file.

4.  Attempt to verify the Veteran's stressors through official sources.

5.  Thereafter, the Veteran should be scheduled for a VA examination by a psychiatrist or psychologist.  It is imperative that the claims folder be made available to and reviewed by the examiner.  Any special studies or tests that are deemed necessary should be accomplished.  

Upon review of the claims file and examination of the Veteran, the examiner should opine as to whether the Veteran has PTSD due to a corroborated stressor.  With respect to each additional psychiatric disorder currently present or present during the pendency of the Veteran's claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to service.  All opinions and conclusions expressed must be supported by a complete rationale in the report.  

6.  After the other required development has been completed, obtain a medical opinion concerning the Veteran's adenocarcinoma of the colon from a physician.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination. 

The examiner should provide an opinion as to whether the Veteran's adenocarcinoma of the colon is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service to include exposure to radiation while an x-ray technician or is otherwise related to service.  A detailed rationale should be provided for all opinions. 

7.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




